PER CURIAM.
Noting potential jurisdiction we granted certiorari and have now heard the matter on the merits. Being of the view that the decision of the Court of Appeal, Second District, 113 So.2d 588, does not conflict with a prior decision of this Court on the same point of law the writ is discharged on authority of Ansin v. Thurston, Fla., 101 So.2d 808 and Florida Power & Light Co. v. Bell, Fla., 113 So.2d 697. Also see Commercial Credit Corporation v. Varn, Fla.App., 108 So.2d 638.
It is so ordered.
THOMAS, C. J., and TERRELL, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., and McCRARY, Circuit Judge, concur.